This suit was brought in chancery in 1934 to enforce by personal decree a deficiency ascertained in a suit for foreclosure of mortgage. Recourse was had to a court of equity because of certain equitable features of the case. See Wootton
v. Pollock, 119 N.J. Eq. 128; S.C., 120 N.J. Eq. 245.
On May 26th, 1936, on account of deaths occurring pendentelite, an order of revivor was made to bring in new parties, but revivor denied as to others. 124 N.J. Eq. 167 (at p. 169). On February 18th, 1938, a petition was filed by complainants praying a rehearing of matters covered by the order of May 26th, 1936, and a vacation of the same. On July 15th, 1938, Vice-Chancellor Sooy filed an opinion, pointing out that there was no claim of fraud, or newly discovered evidence, or other special equity, and holding the application came too late after an interval of nearly twenty-one months; and on September 8th, 1938, he made the order challenged by this appeal. *Page 433 
We concur in the finding of the court below, that the application came too late; and the order under appeal will be affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 13.
For reversal — None.